Name: 2008/114/EC,Euratom: Council Decision of 12 February 2008 establishing Statutes for the Euratom Supply Agency
 Type: Decision
 Subject Matter: European construction;  civil law;  public finance and budget policy
 Date Published: 2008-02-15

 15.2.2008 EN Official Journal of the European Union L 41/15 COUNCIL DECISION of 12 February 2008 establishing Statutes for the Euratom Supply Agency (2008/114/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 54 second subparagraph thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Title II, Chapter 6 of the Treaty provides for the creation of the Euratom Supply Agency (hereinafter referred to as the Agency), and sets up its tasks and obligations in guaranteeing a regular and equitable supply of nuclear materials to European Union users. The Statutes of the Agency were adopted on 6 November 1958 (2). Taking into account the increase in the number of the Member States as well as the need to apply modern financial provisions to the Agency and the need to fix its seat, these Statutes should be repealed and replaced. (2) The new Statutes should contain financial provisions that are in line with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3). At the same time the new Financial Regulation applicable to the Agency should be adopted in accordance to Article 183 of the Treaty. The capital of the Agency and the possibility, foreseen in the Treaty, to apply a charge on transactions, should be maintained. (3) The new Statutes of the Agency should be adapted to the situation of an enlarged European Union. In particular, the size of the Agencys Advisory Committee should be changed in order to improve its operation and efficiency, HAS DECIDED AS FOLLOWS: Article 1 The Statutes of the Euratom Supply Agency, as set out in the Annex, shall be adopted. Article 2 The Statutes of the Euratom Supply Agency of 6 November 1958 shall be repealed. Article 3 This Decision shall take effect on the 20th day following its publication in the Official Journal of the European Union. Done at Brussels, 12 February 2008. For the Council The President A. BAJUK (1) Opinion of 13 November 2007 (not yet published in the Official Journal). (2) OJ 27, 6.12.1958, p. 534. (3) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). ANNEX STATUTES OF THE EURATOM SUPPLY AGENCY CHAPTER 1 INTERNAL STRUCTURE AND FUNCTIONING Article 1 Objectives and tasks 1. The aim of the Euratom Supply Agency (hereinafter referred to as the Agency) shall be to perform the tasks entrusted to it by Title II, Chapter 6 of the Treaty, in accordance with the objectives of the Treaty. To this end, the Agency shall, inter alia:  provide the Community with expertise, information and advice on any subjects connected with the operation of the market in nuclear materials and services,  play a market-monitoring role by monitoring and identifying market trends that could affect security of the European Unions supply of nuclear materials and services,  seek the advice of, be supported by and act in close cooperation with the Advisory Committee established in accordance with Article 11 (hereinafter referred to as the Committee). 2. The Agency may also build up a stock of nuclear materials, in accordance with the Articles 62 and 72 of the Treaty. Article 2 Legal status and seat 1. The Agency has legal personality according to Article 54 of the Treaty. The Agency shall carry on its activities exclusively in the general interest. It shall operate on a non-profit making basis. 2. The Protocol on the Privileges and Immunities of the European Communities shall apply to the Agency, its Director General and to its staff. 3. The Agency shall have its seat in Luxembourg. 4. It may on its own initiative take any further measures concerning its own internal organisation which may be required for the carrying out of its tasks both within and outside the Community. 5. In each of the Member States, the Agency shall enjoy the most extensive legal capacity accorded to legal persons under their laws. It may in particular, acquire or dispose of movable and immovable property and may be a party to legal proceedings. Article 3 Duties and powers of the Director General 1. The Director General shall be appointed by the Commission. 2. The Director General shall represent the Agency. He may delegate his powers to other persons. The rules for delegating his powers shall be fixed in internal Agency documents. 3. The Director General shall be responsible:  for ensuring performance of the Agencys tasks referred to in Article 1,  for exercising the Agencys exclusive right to conclude supply contracts for nuclear materials and its right of option,  for the day-to-day administration and management of all the Agency resources,  for keeping the Committee regularly informed and consulting it on any matters under the Committees competence in accordance with Article 13(3),  for the preparation of the draft statement of estimates of the Agencys revenue and expenditure, and execution of its budget,  for conducting any study and producing any specific report deemed necessary in accordance with Article 1(1), in close cooperation with the Committee, and sending such studies and reports to the European Parliament, the Council and the Commission. 4. Each year the Director General shall submit to the European Parliament, the Council and the Commission a report covering the activities of the Agency in the previous year and a work programme for the coming year, after obtaining the opinion of the Committee. Article 4 Director General and staff 1. The Director General and the staff of the Agency shall be or become officials of the European Communities governed by Staff Regulations of officials and the Conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 of the Council (1) and by the rules adopted jointly by the institutions of the European Communities for the purposes of the application of those Staff Regulations. The officials shall be appointed by and their salaries shall be paid by the Commission. 2. The Director General and the staff of the Agency shall have security clearance in accordance with Article 194 of the Treaty in respect of any facts, information, knowledge, documents or objects subject to a system of security grading which come into their possession or are communicated to them. Article 5 Supervision by the Commission 1. The Agency shall be under the supervision of the Commission, which may issue directives to it and have a right of veto over its decisions. 2. The right of veto shall lapse after a period of 10 working days following a decision of the Agency, unless during that period reservation is made by the Commission or its representative. The Commission or its representative may waive the right to make such reservation before the expiry of that period. 3. Where reservation is made by the Commission or its representative within the period prescribed in paragraph 2, the Commission shall adopt a definitive position not more than ten working days from the date on which the reservation was made. 4. The provisions of this Article shall in no way prevent Article 53 of the Treaty from being applied. 5. Any act or failure to act of the Agency referred to in Article 53 of the Treaty may be referred to the Commission by the party concerned within fifteen working days of notification being received, or, failing such notification, within fifteen working days following publication. Failing notification and publication, the period shall run from the day on which the party concerned learns of the act. CHAPTER 2 FINANCIAL PROVISIONS Article 6 Financial organisation 1. The Agency shall have financial autonomy. It shall operate according to commercial rules in the area of competence of the Agency. 2. The Agency shall at all times be entitled to transfer the assets which it holds in euro into another currency in order to carry out financial or commercial operations which accord with its aims as defined by the Treaty and are consistent with these Statutes. The Agency shall, as far as possible, avoid making such transfers if it has cash or liquid assets in the currency required. The Agency may carry out financial operations in connection with meeting its objectives with funds which it does not immediately require for the purposes of meeting its obligations. 3. The Agency is empowered to contract, on behalf of the European Atomic Energy Community and within the limits fixed by the Council, borrowings, the proceeds of which will be allocated for carrying out its tasks. 4. Obligations entered into by the Agency pursuant to these Statutes are guaranteed by the European Atomic Energy Community. Article 7 Revenue and expenditure 1. Estimates of all the revenue and expenditure of the Agency shall be prepared for each financial year and shall be shown in the budget of the Agency. The financial year shall correspond to the calendar year. 2. The revenue and expenditure shown in the budget shall be in balance. 3. The Agencys revenue shall consist of a contribution from the Community, bank interest and income from its capital and bank investments, and, if necessary, a charge as foreseen in Article 54 of the Treaty and borrowings. 4. The expenditure of the Agency shall consist of administrative expenses of its staff and of the Committee, as well as expenses resulting from contracts entered into with third parties. 5. Each year the Director General shall produce an estimate of revenue and expenditure for the Agency for the following financial year. This estimate, which shall include a draft establishment plan, shall be forwarded to the Commission by 31 March after obtaining the opinion of the Committee. 6. On the basis of the estimate, the Commission shall enter in the preliminary draft general budget of the European Union the estimates it deems necessary for the establishment plan and the amount of the subsidy to be charged to the general budget. 7. In the framework of the budgetary procedure, the budget authority shall authorise the appropriations for the subsidy to the Agency and shall adopt the establishment plan for the Agency, which shall appear separately in the establishment plan of the Commission. 8. The budget shall be adopted by the Commission. It shall become final following final adoption of the general budget of the European Union. Where appropriate, it shall be adjusted accordingly. The Agencys budget shall be published on its website. 9. Any modification of the establishment plan and of the budget of the Agency shall be the subject of an amending budget adopted by the same procedure as the initial budget. Modifications of the establishment plan are submitted to the budget authority. The amending budgets are forwarded for information to the European Parliament and the Council. Article 8 Budget execution, financial control and financial rules 1. The Director General shall implement the budget of the Agency. 2. Following each financial year the Agencys accounting officer shall submit the Agencys provisional accounts: (a) by 1 March to the Accountant of the Commission, for consolidation purposes, and (b) by 31 March following each financial year to the Court of Auditors. 3. On receipt of the Court of Auditors observations on the Agencys provisional accounts, the Director General shall draw up the Agencys final accounts under his own responsibility and submit them to the Committee for an opinion. 4. The Committee shall deliver an opinion on the Agencys final accounts. 5. The Director General shall, by 1 July following each financial year, forward the final accounts to the European Parliament, the Council, the Commission and the Court of Auditors, together with the Committees opinion. 6. The final accounts shall be published on the Agencys website. 7. The Director General shall send the Court of Auditors a reply to its observations by 30 September. 8. The Director General shall submit to the European Parliament, at the latters request, any information necessary for the smooth application of the discharge procedure for the financial year in question. 9. The European Parliament, on a recommendation from the Council acting by a qualified majority, shall, before 30 April of year N + 2, give a discharge to the Director General in respect of the implementation of the budget for year N. 10. When needed, a specific financial regulation applicable to the Agency shall be adopted in accordance to Article 183 of the Treaty. Article 9 Capital 1. The capital of the Agency shall be EUR 5 824 000. 2. The capital shall be subscribed as follows: Belgium EUR 192 000 Bulgaria EUR 96 000 Czech Republic EUR 192 000 Denmark EUR 96 000 Germany EUR 672 000 Estonia EUR 32 000 Ireland EUR 32 000 Greece EUR 192 000 Spain EUR 416 000 France EUR 672 000 Italy EUR 672 000 Cyprus EUR 32 000 Latvia EUR 32 000 Lithuania EUR 32 000 Luxembourg EUR  Hungary EUR 192 000 Malta EUR  Netherlands EUR 192 000 Austria EUR 96 000 Poland EUR 416 000 Portugal EUR 192 000 Romania EUR 288 000 Slovenia EUR 32 000 Slovakia EUR 96 000 Finland EUR 96 000 Sweden EUR 192 000 United Kingdom EUR 672 000 3. An instalment of 10 % of the capital shall be paid at the time of a Member States accession to the Community. In addition, further instalments of the capital may be called up by decision of the Council acting by a qualified majority on a proposal from the Commission. The amount of the instalment called up shall be paid to the Agency within thirty days following that decision. 4. Participation in the capital shall not confer any entitlement to dividend or interest. It shall carry the right to repayment of the nominal amount of the instalments of the paid up capital in the sole event of the Agency being wound up. 5. All payments shall be made in euro. Article 10 Charges The Agency may, in accordance with Article 54 of the Treaty, levy a charge on transactions in which the Agency takes part by exercising its right of option or its exclusive right to conclude supply contracts. The proceeds of such a charge shall be used solely to defray its operating expenses. The provisions concerning this charge shall be detailed in an implementing decision. The rate of charge and the methods whereby it is to be assessed and collected shall, after consultation with the Council, be fixed by the Commission acting on a proposal from the Director General, who shall obtain beforehand the opinion of the Committee. CHAPTER 3 ADVISORY COMMITTEE Article 11 Composition of the Committee 1. The Committee shall be composed of members from the Member States as set out in the table below. However a Member State may choose not to participate in it. If a member resigns or is unable to perform his/her duties, a successor shall be appointed for the remainder of the term of office. Belgium 2 members Bulgaria 2 members Czech Republic 2 members Denmark 1 member Germany 4 members Estonia 1 member Ireland 1 member Greece 2 members Spain 3 members France 4 members Italy 4 members Cyprus 1 member Latvia 1 member Lithuania 2 members Luxembourg  Hungary 2 members Malta  Netherlands 2 members Austria 2 members Poland 3 members Portugal 2 members Romania 3 members Slovenia 2 members Slovakia 2 members Finland 2 members Sweden 2 members United Kingdom 4 members. 2. As well as taking into account Member States participation in the Agencys capital, the allocation of places on the Committee should reflect Member States relevant experience, expertise and/or activities in fields such as trade in nuclear materials and services of the nuclear fuel cycle or nuclear power generation. 3. Committee members shall be appointed by their respective Member States on the basis of their degree of relevant experience and expertise in the fields of trade in nuclear materials and services of the nuclear fuel cycle or nuclear power generation or in regulatory matters related to nuclear trade. The duration of the term of office shall be three years. The term of office may be renewed. Article 12 Chairmanship of the Committee 1. The Committee shall nominate a Chairperson and two Vice-Chairpersons from the members of the Committee. These executive officers shall represent the experience of the Committee and different sides of the industry, both producers and users. The most senior of the two Vice-Chairpersons takes the place of the Chairperson if he/she is unable to fulfil his/her duties. 2. The terms of office of the Chairperson and the Vice-Chairpersons shall be three years. Their term of office may be renewed once, and the chairmanship should alternate among the members of the Committee, representing their different experience from the industry and the administration. The mandate of the Chairperson or any Vice-Chairperson shall automatically terminate, if his/her term of office as member of the Committee expires without renewal. Article 13 Terms of reference of the Committee 1. The Committee shall assist the Agency in carrying out its tasks by giving opinions and providing analyses and information. That assistance shall also extend to the preparation of the reports, surveys and analyses that may have to be prepared pursuant to Article 1(1) under the responsibility of the Director General as referred to in Article 3(3). It shall act as a link between the Agency and both producers and users in the nuclear industry. 2. The Committee may be consulted upon all matters within the competence of the Agency in verbal form at its meetings or written form in between such meetings. The Committee may also issue opinions upon any such matters on the initiative of at least one third of its members. 3. The Committee shall be consulted and convened before any decision is taken by the Director General concerning the following matters: (a) the rules to be followed for balancing supply and demand (Article 60, sixth subparagraph of the Treaty); (b) the capital of the Agency; its increase or decrease or further capital subscription (Article 54, fourth subparagraph of the Treaty); (c) the borrowings referred to in Article 6; (d) the application of a charge on transactions, designed to defray the operating expenses of the Agency (Article 54, fifth subparagraph of the Treaty); (e) the conditions applicable to the building up and withdrawal of commercial stocks by the Agency (Article 72, first subparagraph of the Treaty); (f) the financial matters mentioned in Article 8, including the financial regulation for the Agency and the preparation of the Agencys special account as provided for in Article 171(2) of the Treaty; (g) the annual report, including market analysis and work programme for the following year; (h) the criteria establishing practices prohibited by Article 68 of the Treaty; (i) the dissolution of the Agency. 4. The Director General may, if necessary, fix a time limit for the Committee to submit its opinion. This time limit shall not be less than a month from the date on which the communication for this purpose is sent to the members of the Committee. 5. If the opinion of the Committee cannot be obtained within this period, the Director General may take the decision. 6. The decisions which are within the competence of the Director General and relate to matters specified in this Article shall not be taken before ten working days have elapsed since the opinion of the Committee was given, if those decisions are at variance with that opinion. 7. The Committee shall adopt its rules of procedure for all matters that are not provided for by the present Statutes. Article 14 Meetings of the Committee 1. The Committee shall be convened: (a) when considered necessary by the executive officers and normally twice every year; (b) at the request of the Director General, in particular whenever consultation of the Committee is compulsory pursuant to Article 13(3), and; (c) at the request in writing of not less than one third of the members of the Committee, specifying the items to be placed on the agenda. The agenda shall be prepared by the Agency in cooperation with the Chairperson for approval by the Committee. The Agency shall send documents relating to the agenda to all the Committee members at least fifteen working days before the date of the meeting. 2. Meetings of the Committee require a quorum of the majority of its members. Opinions may be given if approved by a majority of the members present or represented. 3. Each member of the Committee shall have one vote. If a member is unable to attend, the member may designate in writing any other member to vote on his/her behalf. 4. The Director General or a person designated to represent him/her shall attend meetings of the Committee but shall not have the right to vote. Other persons who are not staff of the Agency may participate in the meeting only with the consent of all members present and subject to the obligation under paragraph 5. 5. The members of the Committee shall be bound to secrecy in accordance with Article 194 of the Treaty in respect of all facts, information, knowledge or documents subject to a security grading which come into their possession or are communicated to them in their capacity as members of the Committee. 6. The Director General shall provide the Committee with an appropriate secretariat, whose appointment shall be subject to the Commissions approval. The secretariat shall keep the minutes of meetings of the Committee, any subcommittees and the executive officers. The Committees operating expenses shall be borne by the Agency. 7. Travel expenses of one Committee member from each Member State shall be reimbursed by the Agency. (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1558/2007 (OJ L 340, 22.12.2007, p. 1).